                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


VANDERBILT UNIVERSITY,                        )
                                              )
         Plaintiff,                           )
                                              )
v.                                            )       Case No. 3:18-cv-00046
                                              )       Judge Crenshaw/Frensley
SCHOLASTIC, INC., et al.,                     )
                                              )
         Defendants.                          )


                                              ORDER

                                      I. INTRODUCTION

         This lawsuit was brought by Vanderbilt University (“Vanderbilt”) against its former

employee Ted Hasselbring, 1 licensee Scholastic, Inc. (“Scholastic”) and Houghton Mifflin

Harcourt Publishing Company (“HMH”), which purchased Scholastic’s Educational Technology

business in 2015. Docket No. 85. The subject of this action is “Read 180,” described as “one of

the most successful products ever brought to market in the educational technology industry . . .

which helps children and teenagers reading below grade level to obtain reading literacy and

competency.” Id. at 1. Twenty years ago, Vanderbilt licensed Read 180 to Scholastic to permit

its commercial development and sale. Id. Now, Vanderbilt alleges that while “Scholastic and

HMH have sold more than one billion dollars of Read 180 and related products . . . Vanderbilt has

only been paid a fraction of the royalties to which it is entitled under the License.” Id.




1
 The Parties dispute whether Dr. Hasselbring continued to be an employee after his transition to
emeritus status. Docket No. 223, p. 10; Docket No. 235, p. 18-19. The Court implies no opinion
on this issue.


     Case 3:18-cv-00046 Document 379 Filed 05/03/21 Page 1 of 5 PageID #: 17028
       This matter is now before the Court upon Vanderbilt’s “Corrected Unopposed Motion for

Leave to File and/or Maintain Documents Under Seal Previously Filed Under Seal on March 5 and

24, 2021.” Docket No. 370. No Party has responded to the Motion, but Vanderbilt indicates that

Defendants do not oppose the relief sought. Id. at 14. For the reasons set forth below, Vanderbilt’s

Motion (Docket No. 370) is GRANTED IN PART and DENIED IN PART.

                                    II. LAW AND ANALYSIS

A. Motions to Seal

       There is a “strong presumption in favor of openness” of court records. Brown &

Williamson Tobacco Corp. v. F.T.C., 710 F.2d 1165, 1179 (6th Cir. 1983). This presumption is

grounded in the public’s “strong interest in obtaining the information contained in the court

record.” Id. at 1180. It is understood that “the public is entitled to assess for itself the merits of

judicial decisions.” Id. For these reasons, the party seeking to seal court records has the burden

of overcoming the presumption of openness. Id. “Only the most compelling reasons can justify

non-disclosure of judicial records.” In re Knoxville News-Sentinel Co., 723 F.2d 470, 476 (6th

Cir. 1983). In civil litigation, these reasons include “only trade secrets, information covered by a

recognized privilege (such as the attorney-client privilege), and information required by statute

to be maintained in confidence . . . .” Rudd Equip. Co., Inc. v. John Deere Constr. & Forestry

Co., 834 F.3d 589, 594-95 (6th Cir. 2016) (internal quotation marks and citation omitted). “And

even where a party can show a compelling reason why certain documents or portions thereof

should be sealed, the seal itself must be narrowly tailored to serve that reason.” Shane Grp. v.

Blue Cross Blue Shield of Mich., 825 F.3d 299, 305 (6th Cir. 2016).

       “The proponent of sealing therefore must ‘analyze in detail, document by document, the

propriety of secrecy, providing reasons and legal citations.’” Id. at 305-06, quoting Baxter Int’l,



                                                   2

  Case 3:18-cv-00046 Document 379 Filed 05/03/21 Page 2 of 5 PageID #: 17029
Inc. v. Abbott Labs., 297 F.3d 544, 548 (7th Cir. 2002). Similarly, “a district court that chooses

to seal court records must set forth specific findings and conclusions ‘which justify

nondisclosure to the public,’” even if neither party objects to the motion to seal. Id. at 306,

quoting Brown & Williamson, 710 F.2d at 1176. “A court’s obligation to keep its records open

for public inspection is not conditioned on an objection from anybody.” Id. at 307. This is

because litigants cannot waive the public’s First Amendment and common law rights of access to

court filings. Rudd, 834 F.3d at 595. The “greater the public interest in the litigation’s subject

matter, the greater the showing necessary to overcome the presumption of access.” Shane Grp.,

825 F.3d at 305.

B. The Documents at Issue

       The documents at issue in this Motion are briefs, exhibits, and other supporting

documents related to various motions filed by the Parties, including motions for summary

judgment. Docket No. 370, p. 1-3. In all, Vanderbilt “seeks the continued sealing in whole of 52

documents and sealing in part of 30 documents.” Id. at 1. Vanderbilt makes several arguments

in favor of sealing the documents, including that they have been designated as “confidential” or

“confidential – outside attorneys’ eyes only” by one of the Parties; that they are “confidential on

their face and/or contain confidential [sic] provisions;” that they “contain confidential and

commercially sensitive information or sensitive financial information of the parties” or

“confidential information about university personnel matters;” and that such information “would

not be made publicly available in the normal course of business.” Id., passim.

       The Court finds that Vanderbilt has not met its burden to establish that these documents

meet the sealing standard of this Circuit. As noted above, it is not enough to allege that

documents contain information that is sensitive or confidential, that would cause commercial



                                                  3

  Case 3:18-cv-00046 Document 379 Filed 05/03/21 Page 3 of 5 PageID #: 17030
harm if disclosed, or that would not have been made publicly available in the normal course of

business. See Shane Grp., 825 F.3d 299. “In civil litigation, only trade secrets, information

covered by a recognizable privilege (such as the attorney-client privilege), and information

required by statute to be maintained in confidence (such as the name of a minor victim of a

sexual assault), is typically enough to overcome the presumption of access.” Id. at 308.

       Nor is it sufficient that documents have been designated as “confidential” or “attorneys’

eyes only” by the Parties under their Protective Order. The Court of Appeals for the Sixth

Circuit has made clear that “there is a stark difference between so-called ‘protective orders’

entered pursuant to the discovery provisions of Federal Rule of Civil Procedure 26, on the one

hand, and orders to seal court records, on the other.” Id. at 305. The Court explained its

reasoning as follows:

               Discovery concerns the parties’ exchange of information that
               might or might not be relevant to their case. Secrecy is fine at the
               discovery stage, before the material enters the judicial record.
               Thus, a district court may enter a protective order limiting the use
               or disclosure of discovery materials upon a mere showing of “good
               cause.” Fed. R. Civ. P. 26(c)(1). These orders are often blanket in
               nature, and allow the parties to determine in the first instance
               whether particular materials fall within the order’s protection.

                                                ...

               At the adjudication stage, however, very different considerations
               apply. The line between these two stages, discovery and
               adjudicative, is crossed when the parties place material in the court
               record. Unlike information merely exchanged between the parties,
               the public has a strong interest in obtaining the information
               contained in the court record.

Id. (internal quotation marks and citations omitted).

       With the exception of three documents (discussed below), Vanderbilt does not claim that

the documents contain trade secrets, material covered by a privilege, or material required by



                                                 4

  Case 3:18-cv-00046 Document 379 Filed 05/03/21 Page 4 of 5 PageID #: 17031
statute to be maintained in confidence. See Docket No. 370. Further, the public’s interest in

many of these documents is particularly high because the Parties have included them as support

for their dispositive motions. The information in the documents may be relied upon by the Court

in determining the outcome of this case.

       Vanderbilt has met its burden with respect to three documents: Docket Nos. 334-7, 348-

14, 349-4. Vanderbilt asserts that they contain “excerpts of and references to the source code for

the software products at issue in this case” and that “HMH . . . considers this software source

code to be a trade secret and takes extensive measures to preserve its confidentiality.” Docket

No. 370, p. 6-7 (internal quotation marks and citation omitted). The Court has examined these

documents and determined that they appear to contain trade secret information as described. The

public’s interest in the documents is minimal because they do not directly bear on any dispositive

or generative issue in the case at this time. Further, the proposed seal is narrowly tailored

because the documents at issue are so pervaded with trade secret information that redaction is

impractical and the end result would be meaningless.

                                       III. CONCLUSION

       For the foregoing reasons, Vanderbilt’s Motion (Docket No. 370) is GRANTED IN

PART and DENIED IN PART. The following documents will be maintained under seal: Docket

Nos. 334-7, 348-14, 349-4. The remaining documents at issue in the Motion will be unsealed.




                                              IT IS SO ORDERED.


                                              ___________________________________
                                              Jeffery S. Frensley
                                              United States Magistrate Judge


                                                 5

  Case 3:18-cv-00046 Document 379 Filed 05/03/21 Page 5 of 5 PageID #: 17032
